16 F.3d 1227NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Clark Lee HILL, Appellant,v.Lawrence G. MYERS;  Jackson County Circuit Court, Appellees.
No. 93-2461.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 26, 1994.Filed:  January 31, 1994.

Before McMILLIAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Clark Lee Hill appeals the district court's1 entry of final judgment in favor of defendants2 in his Title VII action.  We affirm.


2
Hill, a youth worker with the Jackson County Circuit Court Juvenile Division, was involved in an off-duty altercation with his girlfriend, a secretarial employee of the juvenile division.  As a result, Lawrence Myers, administrator of the juvenile division, discharged Hill.  Hill filed a Title VII complaint alleging that his sex was a determining factor in the decision to discharge him, and that Myers had discharged him in retaliation for earlier complaints.  After a bench trial, the district court entered judgment in favor of Myers.


3
On appeal, Hill challenges the district court's assessment of the evidence, but he failed to provide a trial transcript.  See Fed.  R. App.  P. 10(b).  We find that any meaningful review of the trial court's factual findings is precluded.   See Schmid v. United Bhd. of Carpenters & Joiners, 827 F.2d 384, 386 (8th Cir. 1987) (per curiam), cert. denied, 484 U.S. 1071 (1988).


4
Accordingly, we affirm.



1
 The Honorable Howard F. Sachs, Senior United States District Judge for the Western District of Missouri


2
 Hill named the Jackson County Circuit Court as a defendant, but he does not challenge on appeal the district court's dismissal of the counts relating to the Circuit Court